UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6429


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RAYMOND O. LEECH, a/k/a Neil,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:06-cr-00427-JKB-2; 1:15-cv-00820-JKB)


Submitted:   October 13, 2016             Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond O. Leech, Appellant Pro Se. Michael Clayton Hanlon,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raymond O. Leech seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                            The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability        will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,    a    prisoner         satisfies    this    standard      by

demonstrating        that     reasonable         jurists    would       find     that     the

district      court’s      assessment    of       the    constitutional         claims    is

debatable     or     wrong.      Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Leech has not made the requisite showing.                        Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,      and    dismiss     the    appeal.           We    dispense       with     oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3